Opinion by
Winkler, J.
§ 542. Defective service of citation. The sheriff’s return as to defendant Adams was “ executed by delivering to the within named defendant in person,” etc. The citation, whilst it directs service to Adams alone, is against two defendants, M. Stephenson and J. O. Adams. The service, as set out in the sheriff’s return, is defective and insufficient to support a judgment by default as against defendant Adams personally, for the reason that it does not show that service was made upon him, except inferentially. The return should be complete in and of itself, and when there are two or more defendants named in the citation, it should show by name who has been served. [Underhill v. Lockett, 20 Tex. 130.]
Eeversed and remanded.